COURT OF APPEALS OF VIRGINIA


Present: Judges Frank, McClanahan and Senior Judge Willis


JOHN H. WATSON
                                                                MEMORANDUM OPINION *
v.     Record No. 1869-08-1                                          PER CURIAM
                                                                   JANUARY 27, 2009
MARINE LABOR, INC. AND
 COMPANION PROPERTY & CASUALTY
 INSURANCE COMPANY


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (John H. Watson, pro se, on brief).

                 (Lorraine B. D’Angelo; Angela F. Gibbs; Midkiff, Muncie & Ross,
                 P.C., on brief), for appellees.


       John H. Watson (claimant) appeals a decision of the Workers’ Compensation

Commission finding that he failed to prove (1) his back condition is causally related to his

compensable February 23, 2007 injury by accident; (2) he sustained total disability after April 9,

2007, causally related to his compensable injury by accident; and (3) his average weekly wage

was $1,078.75, rather than $875.38.

       Notwithstanding the deficiencies in claimant’s opening brief due to his failure to comply

with Rule 5A:20(c) and (d), we have reviewed the record and the commission’s opinion and find

that this appeal is without merit. Accordingly, we affirm for the reasons stated by the

commission in its final opinion. See Watson v. Marine Labor, Inc., VWC File No. 233-27-45

(July 9, 2008). We dispense with oral argument and summarily affirm because the facts and




       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
legal contentions are adequately presented in the materials before the Court and argument would

not aid the decisional process. See Code § 17.1-403; Rule 5A:27. 1

                                                                                      Affirmed.




       1
       In summarily affirming the commission’s decision, we considered only those issues
which were properly before the commission and considered by it in rendering its decision.
                                        -2-